Exhibit 10.1

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

July 26, 2012

among

ATLAS RESOURCE PARTNERS, L.P.,

as Borrower,

THE LENDERS PARTY HERETO,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arranger and Joint Bookrunner

CITIBANK, N.A.,

as Joint Lead Arranger, Joint Bookrunner and Syndication Agent

JPMORGAN CHASE BANK, N.A.,

DEUTSCHE BANK SECURITIES INC., and

BANK OF AMERICA, N.A.,

as Co-Documentation Agents



--------------------------------------------------------------------------------

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”), dated as of July 26, 2012 (the “Second Amendment Effective Date”),
is among ATLAS RESOURCE PARTNERS, L.P., a limited partnership formed under the
laws of the State of Delaware (the “Borrower”); each of the undersigned
guarantors (the “Guarantors”, and together with the Borrower, the “Loan
Parties”); each of the Lenders that is a signatory hereto; and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity,
together with its successors, the “Administrative Agent”).

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of March 5, 2012 (as
amended prior to the date hereof, the “Credit Agreement”), pursuant to which the
Lenders have, subject to the terms and conditions set forth therein, made
certain credit available to and on behalf of the Borrower.

B. The Borrower has advised the Administrative Agent and the Lenders that Titan
Merger Sub, LLC, a Texas limited liability company and an indirect Wholly-Owned
Subsidiary of the Borrower (“Merger Sub”), has entered into that certain
Agreement and Plan of Merger dated as of May 17, 2012 (the “Titan Merger
Agreement”) among Merger Sub, the Borrower and Titan Operating, LLC, a Texas
limited liability company (“Titan”), pursuant to which Merger Sub will merge
with Titan (the “Titan Merger”), with Titan being the surviving company and an
indirect Wholly-Owned Subsidiary of the Borrower following the Titan Merger. As
part of the Titan Merger, Titan will be changing its name to Atlas Barnett, LLC
(Titan, after giving effect to the Titan Merger and such name change, shall be
referred to herein as “Atlas Barnett”).

C. The Borrower has requested that ABN Amro Capital USA LLC (the “New Lender”)
become a Lender hereunder with a Maximum Credit Amount in the amount as shown on
Annex I to the Credit Agreement (as amended hereby);

D. The parties hereto desire to (i) amend certain terms of the Credit Agreement
as set forth herein and (ii) in connection with the Titan Merger, establish a
Borrowing Base of $310,000,000, in each case to be effective as of the Second
Amendment Effective Date.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Second Amendment, shall have the
meaning ascribed such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this Second Amendment refer to
the Credit Agreement.

 

Page 1



--------------------------------------------------------------------------------

Section 2. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Second Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement shall be amended effective as of the Second Amendment Effective
Date in the manner provided in this Section 2.

2.1 Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definition which
shall read in full as follows:

“Second Amendment” means that certain Second Amendment to Amended and Restated
Credit Agreement dated as of July 26, 2012, among the Borrower, the Guarantors,
the Administrative Agent and the Lenders.

“Second Amendment Effective Date” means July 26, 2012.

“Titan Merger Agreement” has the meaning given to such term in the Second
Amendment.

2.2 Amended Definitions. The definitions of “Borrowing Base”, “Commitment”,
“Loan Documents”, “Participating Partnership” and “Swap Agreement” contained in
Section 1.02 of the Credit Agreement are hereby amended and restated in their
entirety to read in full as follows:

“Borrowing Base” means at any time an amount equal to the sum of the Oil and Gas
Reserve Borrowing Base plus the Well Services Borrowing Base determined in
accordance with Section 2.07, as the same may be adjusted from time to time
between Redetermination Dates pursuant to Section 2.07(f), Section 2.07(h), or
Section 8.12(d). As of the Second Amendment Effective Date, the Borrowing Base
shall be $310,000,000.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) modified from
time to time pursuant to Section 2.06 and (b) modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 12.04(b); and
“Commitments” means the aggregate amount of the Commitments of all the Lenders.
The amount representing each Lender’s Commitment shall at any time be the lesser
of (i) such Lender’s Maximum Credit Amount and (ii) such Lender’s Applicable
Percentage of the then effective Borrowing Base. As of the Second Amendment
Effective Date, the aggregate Commitments of the Lenders are $310,000,000.

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Notes, if any, the Letter of Credit Agreements, the Letters of
Credit, the Security Instruments, the Intercreditor Agreement and any and all
other material agreements or instruments now or hereafter executed and delivered
by any Loan Party or any other Person (other than Swap Agreements or agreements
regarding the provision of Bank Products with the Lenders or any

 

Page 2



--------------------------------------------------------------------------------

Affiliate of a Lender or participation or similar agreements between any Lender
and any other lender or creditor with respect to any Indebtedness pursuant to
this Agreement) in connection with the Indebtedness, this Agreement and the
transactions contemplated hereby, as such agreements may be amended, modified,
supplemented or restated from time to time.

“Participating Partnership” means any Designated Partnership that has become a
party to the Designated Partnership Hedge Facility.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions. For the sole purposes of Section 9.17, the definitions of
“Designated Partnership” and “Permitted Participating Partnership Swap
Agreement”, the term “Swap Agreement” shall be deemed to exclude all purchased
put options or floors for Hydrocarbons.

2.3 Amendment to Swap Agreements Covenant. Section 9.17(a) of the Credit
Agreement is hereby amended and restated in its entirety to read in full as
follows:

(a) Permitted Participating Partnership Swap Agreements, Swap Agreements listed
in the certificate delivered pursuant to Section 6.01(n) and other Swap
Agreements (other than purchase options) in respect of commodities entered into
by the Borrower fixing prices on oil and/or gas expected to be produced by the
Borrower, the Restricted Subsidiaries, the Designated Partnerships and the
Undesignated Partnerships, provided that such Swap Agreements meet the following
criteria:

(i) each such Swap Agreement shall be with an Approved Counterparty.

(ii) no such Swap Agreement shall be entered into by the Borrower for the
benefit of another Person other than the Designated Partnerships and the
Undesignated Partnerships (but only, in each case, to the extent (A) of a Loan
Party’s percentage interest in such Designated Partnership’s or such
Undesignated Partnership’s net revenues and (B) that such Designated Partnership
or Undesignated Partnership (1) was formed prior to March 22, 2011 and (2) is
not otherwise a Participating Partnership) or any Restricted Subsidiary.

(iii) each such Swap Agreement shall have a term not to exceed sixty-six
(66) months.

(iv) the notional volumes for each such Swap Agreement (when aggregated with
other commodity Swap Agreements then in effect other than basis differential
swaps on volumes already hedged pursuant to other Swap

 

Page 3



--------------------------------------------------------------------------------

Agreements) shall not exceed, as of the date such Swap Agreement is executed,
85% of the reasonably anticipated future projected production from the
Borrower’s and the other Loan Parties’, and their proportionate share (based on
such Loan Parties’ percentage interests in such Designated Partnerships’ (other
than (x) Designated Partnerships formed on or after March 22, 2011 and (y) any
Designated Partnerships formed before March 22, 2011 that are Participating
Partnerships) net revenues) of the Designated Partnerships’ (other than
(x) Designated Partnerships formed on or after March 22, 2011 and (y) any
Designated Partnerships formed before March 22, 2011 that are Participating
Partnerships), proved Oil and Gas Properties.

Any projections in this Section 9.17(a) shall be adjusted as follows: (A) Oil
and Gas Properties evaluated in the most recently delivered Reserve Report shall
reflect the actual historical decline profile of such Oil and Gas Properties and
(B) Oil and Gas Properties not evaluated in the most recently delivered Reserve
Report shall reflect a reasonable decline profile based upon actual historical
decline profiles of similar or analogous Oil and Gas Properties for each month
during the period during which such Swap Agreement is in effect for each of
crude oil and natural gas, calculated separately.

2.4 Amendment to Material Contracts Covenant. Section 9.21 of the Credit
Agreement is hereby amended and restated in its entirety to read in full as
follows:

Section 9.21 Acquisition Documents, the Separation Agreement and the
Contribution Agreement. The Borrower will not, nor will the Borrower permit the
Existing Borrower or any Restricted Subsidiary to, directly or indirectly, amend
or otherwise modify any Acquisition Document, the Barnett Acquisition Agreement,
the Titan Merger Agreement, the Separation Agreement or the Contribution
Agreement which in any case (a) violates the terms of this Agreement or any
other Loan Document, (b) could reasonably be expected to be materially adverse
to the rights, interests or privileges of the Administrative Agent or the
Lenders or their ability to enforce the Loan Documents or (c) could reasonably
be expected to have a Material Adverse Effect.

2.5 Replacement of Annex I. Annex I to the Credit Agreement is hereby replaced
in its entirety with Annex I attached hereto and Annex I attached hereto shall
be deemed to be attached as Annex I to the Credit Agreement. After giving effect
to this Second Amendment and any Borrowings made on the Second Amendment
Effective Date, (a) each Lender who holds Loans in an aggregate amount less than
its Applicable Percentage (after giving effect to this Second Amendment) of all
Loans shall advance new Loans which shall be disbursed to the Administrative
Agent and used to repay Loans outstanding to each Lender who holds Loans in an
aggregate amount greater than its Applicable Percentage of all Loans, (b) each
Lender’s participation in each Letter of Credit, if any, shall be automatically
adjusted to equal its Applicable Percentage (after giving effect to this Second
Amendment), (c) such other adjustments shall be made as the Administrative Agent
shall specify so that the Credit Exposure applicable to each Lender equals its
Applicable Percentage (after giving effect to this Second Amendment) of the
aggregate Credit Exposure of all Lenders and (d) the Borrower shall be required
to make any break-funding payments required under Section 5.02 of the Credit
Agreement resulting from the Loans and adjustments described in this
Section 2.5.

 

Page 4



--------------------------------------------------------------------------------

Section 3. Borrowing Base. In reliance on the representations, warranties,
covenants and agreements contained in this Second Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Borrowing Base shall be increased, effective as of the Second Amendment
Effective Date, to be $310,000,000 and shall remain at $310,000,000 until the
next Scheduled Redetermination, Interim Redetermination or other adjustment of
the Borrowing Base pursuant to the terms of the Credit Agreement. The Borrowing
Base redetermination provided for herein shall not be considered or deemed to be
a Scheduled Redetermination or an Interim Redetermination of the Borrowing Base
for purposes of Section 2.07(b) of the Credit Agreement. The Borrowing Base
increase provided for herein shall be comprised of the following changes and
reaffirmations to the various components of the Borrowing Base: (a) the Working
Interest Borrowing Base shall increased from $170,000,000 to $234,000,000;
(b) the Partnership Interest Borrowing Base shall be reduced from $55,000,000 to
$51,000,000; (c) the Oil and Gas Reserve Borrowing Base shall be increased from
$225,000,000 to $285,000,000; and (d) the Well Services Borrowing Base shall be
reaffirmed at $25,000,000.

Section 4. Conditions Precedent. The effectiveness of this Second Amendment is
subject to the following:

4.1 The Administrative Agent shall have received counterparts of this Second
Amendment from the Loan Parties and each of the Lenders (including the New
Lender).

4.2 The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the effective date of this Second Amendment
including, without limitation, the Borrowing Base increase fee described in
Section 4.3 below.

4.3 Contemporaneously with the effectiveness of the increase of the Borrowing
Base contained in Section 3 hereof, the Borrower shall pay to the Administrative
Agent, for the benefit of the Lenders, a Borrowing Base increase fee equal to
0.40% of the amount by which the Borrowing Base as established in Section 3
hereof exceeds the Borrowing Base that was in effect immediately prior to the
establishment of the new Borrowing Base pursuant to Section 3 hereof (the
“Increase”). Such fee shall be distributed by Administrative Agent to the
Lenders (including the New Lender) in accordance with the portion of the
Increase attributable to each such Lender (calculated based on the amount by
which (a) an amount equal to such Lender’s Applicable Percentage (as amended
hereby) of the Borrowing Base as established in Section 3 hereof exceeds (b) an
amount equal to such Lender’s Applicable Percentage of the Borrowing Base (if
any) that was in effect immediately prior to the establishment of the new
Borrowing Base pursuant to Section 3 hereof).

4.4 The Administrative Agent shall have received (a) a Security Agreement
Supplement executed by Atlas Holdings Operating Company, LLC, (b) a Joinder
Agreement executed by Atlas Barnett (after giving effect to the Titan Merger and
the name change of Titan referred to in the recitals hereto) and (c) such other
certificates, Organizational Documents, good standing certificates, agreements
and authorizing resolutions, in each case in form and substance reasonably
satisfactory to the Administrative Agent, as the Administrative Agent may
request in order for Atlas Barnett to become a Guarantor under the Loan
Documents and for the Equity Interests in Atlas Barnett to become pledged to
secure the Indebtedness.

 

Page 5



--------------------------------------------------------------------------------

4.5 The Administrative Agent shall have received duly executed Notes payable to
each Lender requesting a Note in a principal amount equal to its Maximum Credit
Amount (as amended hereby) dated as of the date hereof.

4.6 The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of Mortgages granting the Administrative Agent a Lien over substantially
all of the Oil and Gas Properties owned by Atlas Barnett after giving effect to
the Titan Merger and the name change of Titan referred to in the recitals hereto
(the “Titan Assets”). In connection with the execution and delivery of such
Mortgages, the Administrative Agent shall be reasonably satisfied that the
Security Instruments will, when properly executed and recorded, create first
priority, perfected Liens (except for Excepted Liens, but subject to the
provisos at the end of such definition and subject to Immaterial Title
Deficiencies) on at least the Required Mortgage Value of Oil and Gas Properties
(including the Titan Assets).

4.7 The Administrative Agent shall have received an opinion in form and
substance reasonably acceptable to the Administrative Agent of (a) Ledgewood, as
special counsel to the Loan Parties, and (b) Jones Day, as local counsel in the
State of Texas.

4.8 The Administrative Agent shall have received title information in form and
substance reasonably satisfactory to the Administrative Agent setting forth the
status of title on at least 80% of the total value of all Oil and Gas Properties
(including the Titan Assets, but excluding the Designated Partnership
Properties) evaluated by the Administrative Agent in its determination of the
Borrowing Base established pursuant to Section 3 hereof.

4.9 The Administrative Agent shall have received evidence satisfactory to it
that (a) all Liens on the Titan Assets (other than Liens permitted by
Section 9.03 of the Credit Agreement) associated with any credit facilities and
funded debt have been released or terminated, subject only to the filing of
applicable terminations and releases and (b) any such credit facilities and
funded debt of Titan (prior to giving effect to the Titan Merger) have been
repaid in full and all commitments thereunder have terminated.

4.10 The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying: (a) true, accurate and complete copies of
certain of the Titan Merger Agreement and all side letters and other material
agreements, documents and certificates executed and delivered in connection with
the Titan Merger, which documents shall contain terms and conditions reasonably
acceptable to the Administrative Agent, (b) that, prior to the Second Amendment
Effective Date or concurrently with any Borrowing under the Credit Agreement on
the Second Amendment Effective Date, Merger Sub and the Borrower have
consummated or are consummating the Titan Merger in accordance with the terms of
the Titan Merger Agreement (without waiver or amendment of any term or condition
thereof which would be materially adverse to the interests of the Lenders
provided that, for the avoidance of doubt, any amendment that removes Oil and
Gas Properties from the Titan Assets shall be deemed to be materially adverse to
the interests of the Lenders (other than any Titan Assets excluded pursuant

 

Page 6



--------------------------------------------------------------------------------

to Section 8.3 of the Titan Merger Agreement, which shall not be deemed to be
materially adverse to the interests of the Lenders so long as the aggregate
“Allocated Values” (as defined in the Titan Merger Agreement) of all such
properties removed pursuant to the foregoing Section does not exceed five
percent (5%) of “Cash Consideration” (as defined in the Titan Merger Agreement)
without giving effect to any adjustments thereto after May 17, 2012)); (c) as to
the final merger consideration for the Titan Merger; (d) that all governmental
and third party consents and all equityholder and board of director (or
comparable entity management body) authorizations of the Titan Merger required
to be obtained by any Loan Party have been obtained and are in full force and
effect, (e) such other related documents and information as the Administrative
Agent shall have reasonably requested including, without limitation, to the
extent available, file-stamped copies of any certificates of merger or
certificates of name change from the applicable Governmental Authorities
relating to the Titan Merger and the name change of Titan referred to in the
recitals hereto.

4.11 The Administrative Agent shall have received evidence satisfactory to it
that all Swap Agreements entered into by Titan or its affiliates prior to giving
effect to the Titan Merger with respect to production from the Titan Assets have
been properly novated (to the extent necessary and permitted) or otherwise
remain in full force and effect for the benefit of Titan and the Loan Parties
after giving effect to the Titan Merger.

4.12 The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Titan Assets, and shall have received a copy of
any environmental site assessments in the possession or control of the Borrower
or any Guarantor that was performed within the past three (3) years on any Titan
Asset.

4.13 The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying as to any amended Organizational Documents of
the Borrower after giving effect to the Titan Merger.

4.14 The conditions set forth in Section 6.02 of the Credit Agreement shall be
satisfied.

Section 5. New Lender. The New Lender hereby joins in, becomes a party to, and
agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as a Lender thereunder and under each and every other Loan Document to
which any Lender is required to be bound by the Credit Agreement, to the same
extent as if the New Lender were an original signatory thereto. The New Lender
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto.
The New Lender represents and warrants that (a) it has full power and authority,
and has taken all action necessary, to execute and deliver this Second
Amendment, to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (b) it has received a copy of the Credit
Agreement and copies of the most recent financial statements delivered pursuant
to Section 8.01 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Second Amendment and to become a Lender on the basis of which it has made
such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (c)

 

Page 7



--------------------------------------------------------------------------------

from and after the Second Amendment Effective Date, it shall be a party to and
be bound by the provisions of the Credit Agreement and the other Loan Documents
and have the rights and obligations of a Lender thereunder.

Section 6. Miscellaneous.

6.1 Confirmation and Effect. The provisions of the Credit Agreement (as amended
by this Second Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Second Amendment. Each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof’,
“herein”, or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby, and each reference to the Credit Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Credit Agreement shall mean and be a reference to the Credit Agreement
as amended hereby.

6.2 Ratification and Affirmation of Loan Parties. Each of the Loan Parties
hereby expressly (i) acknowledges the terms of this Second Amendment,
(ii) ratifies and affirms its obligations under the Guaranty Agreement and the
other Loan Documents to which it is a party, (iii) acknowledges, renews and
extends its continued liability under the Guaranty Agreement and the other Loan
Documents to which it is a party, (iv) agrees that its guarantee under the
Guaranty Agreement and the other Loan Documents to which it is a party remains
in full force and effect with respect to the Indebtedness as amended hereby and
(v) represents and warrants to the Lenders and the Administrative Agent that
each representation and warranty of such Loan Party contained in the Credit
Agreement and the other Loan Documents to which it is a party is true and
correct in all material respects as of the date hereof and after giving effect
to the amendments set forth in Section 2 hereof and the increase in the
Borrowing Base set forth in Section 3 hereof (other than representations and
warranties that were made as of a specific date, in which case such
representations and warranties were true and correct in all material respects
when made).

6.3 Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.

6.4 No Oral Agreement. THIS WRITTEN SECOND AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

6.5 Governing Law. THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6.6 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with

 

Page 8



--------------------------------------------------------------------------------

this Second Amendment, any other documents prepared in connection herewith and
the transactions contemplated hereby, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent.

6.7 Severability. Any provision of this Second Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.8 Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[signature pages follow]

 

Page 9



--------------------------------------------------------------------------------

The parties hereto have caused this Second Amendment to be duly executed as of
the day and year first above written.

 

BORROWER:     ATLAS RESOURCE PARTNERS, L.P.     By:   Atlas Resource Partners
GP, LLC,       its general partner       By:  

/s/ Sean McGrath

      Name: Sean McGrath       Title: Chief Financial Officer

 

SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

ATLAS ENERGY COLORADO, LLC, a Colorado limited liability company ATLAS ENERGY
HOLDINGS OPERATING COMPANY, LLC, a Delaware limited liability company ATLAS
ENERGY INDIANA, LLC, an Indiana limited liability company ATLAS ENERGY OHIO,
LLC, an Ohio limited liability company ATLAS ENERGY TENNESSEE, LLC, a
Pennsylvania limited liability company ATLAS NOBLE, LLC, a Delaware limited
liability company ATLAS RESOURCES, LLC, a Pennsylvania limited liability company
REI-NY, LLC, a Delaware limited liability company RESOURCE ENERGY, LLC, a
Delaware limited liability company RESOURCE WELL SERVICES, LLC, a Delaware
limited liability company VIKING RESOURCES, LLC, a Pennsylvania limited
liability company ARP BARNETT, LLC, a Delaware limited liability company ARP
OKLAHOMA, LLC, an Oklahoma limited liability company ARP BARNETT PIPELINE, LLC,
a Delaware limited liability company ATLAS BARNETT, LLC, a Texas limited
liability company By:  

/s/ Sean McGrath

Name: Sean McGrath Title: Chief Financial Officer

 

SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as Administrative Agent
By:  

/s/ Matthew W. Coleman

 

Matthew W. Coleman, Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ John F. Miller

Name:  

John F. Miller

Title:  

Attorney-in-fact

 

SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Jo Linda Papadakis

Name:  

Jo Linda Papadakis

Title:  

Authorized Officer

 

SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Adam H. Fey

Name:  

Adam H. Fey

Title:  

Director

 

SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as a Lender By:  

/s/ E. Joseph Hess

Name:  

E. Joseph Hess

Title:  

Managing Director

 

SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

SOVEREIGN BANK, N.A., as a Lender By:  

/s/ Aidan Lanigan

Name:  

Aidan Lanigan

Title:  

Senior Vice President

SOVEREIGN BANK, N.A., as a Lender By:  

/s/ Mark Connelly

Name:  

Mark Connelly

Title:  

Senior Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Peter Shen

Name:  

Peter Shen

Title:  

Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender By:  

/s/ Michael Getz

Name:  

Michael Getz

Title:  

Vice President

By:  

/s/ Dusan Lazarov

Name:  

Dusan Lazarov

Title:  

Director

 

SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ John S. Lesikar

Name:  

John S. Lesikar

Title:  

Assistant Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender By:  

/s/ Elizabeth Johnson

Name:  

Elizabeth Johnson

Title:  

Vice President

By:  

/s/ Darrell Holley

Name:  

Darrell Holley

Title:  

Managing Director

 

SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender    Applicable
Percentage     Maximum Credit
Amount  

Wells Fargo Bank, National Association

     13.75000000 %    $ 68,750,000.00   

Citibank, N.A.

     13.75000000 %    $ 68,750,000.00   

JPMorgan Chase Bank, N.A.

     11.29032258 %    $ 56,451,612.90   

Bank of America, N.A.

     11.29032258 %    $ 56,451,612.90   

Deutsche Bank Trust Company Americas

     11.29032258 %    $ 56,451,612.90   

Comerica Bank

     9.67741935 %    $ 48,387,096.77   

Sovereign Bank, N.A.

     9.67741935 %    $ 48,387,096.77   

ABN Amro Capital USA LLC

     7.21774194 %    $ 36,088,709.68   

Jefferies Finance LLC

     7.21774194 %    $ 36,088,709.68   

Capital One, National Association

     4.83870968 %    $ 24,193,548.40   

Total

     100 %    $ 500,000,000   

 

Annex I-1